Citation Nr: 0429847	
Decision Date: 11/04/04    Archive Date: 11/10/04

DOCKET NO.  97-21 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 

INTRODUCTION

The veteran had active service from June 1967 to June 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1997 RO rating decision that denied 
entitlement to service connection for PTSD. 



FINDINGS OF FACT

1.  The veteran was awarded a Combat Medic Badge for his 
service in Vietnam; thus showing that he was involved in 
combat with the enemy.

2.  PTSD has been diagnosed by the veteran's private 
physician on one occasion and by a VA psychologist, based on 
the veteran's general involvement in combat.

3.  VA psychiatrists, upon examining the veteran and 
reviewing the claims file, found that the veteran does not 
meet the criteria for a PTSD diagnosis because he has not 
provided a specific traumatic stressor and no PTSD symptoms 
were identified.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records are negative for any reports of or 
findings of PTSD.


The veteran's service personnel records show that he was 
stationed in Vietnam from November 1967 to November 1968 and 
that his principal duty during that time was as company 
aidman.  He was awarded a Combat Medic Badge.

In a September 1996 letter the RO requested that veteran 
provide more specific information pertaining to his reported 
stressful events in service.

On VA examination in October 1996 the veteran reported he was 
doing fairly well working at General Electric for the past 
two years, when in June of 1996 he suddenly had a 
hypertensive crisis and became quite disorganized.  He 
claimed he was taken to the hospital and had not been able to 
work since that time.  He reported that his main problem 
other than his physical one was his financial problems.  He 
reported no history of psychiatric treatment in the past or 
present.  He reported he was in Vietnam but it was not clear 
as to what happened to him in the past.  It was noted that he 
did not complain specifically about Vietnam experiences or 
problems in Vietnam, but he might be reserved.  Since it was 
a PTSD case, it was noted that the veteran had to be 
evaluated by a board of three psychiatrists after the social 
service field survey was available.  In January 1997 a Social 
and Industrial Field Survey Report was accomplished.

On VA examination in February 1997, by a board of 
psychiatrists, it was noted that while in Vietnam the 
veteran's military occupational specialty was in the medical 
field as a first aid assistant.  He claimed he was stationed 
in different places and did not express that he was wounded 
in action.  He reported no psychiatric intervention after he 
left service, and reported he had seen a private doctor once.  
The diagnosis was adjustment disorder with depressive mood.  
It was noted that it was the unanimous opinion of the board 
that there was no evidence of a PTSD diagnosis, and that 
basically the veteran's problems began after the hypertensive 
crisis and problems several months prior.

In an October 1997 letter from Dr. Perez Cortes, which was 
translated from Spanish to English, it was noted that the 
veteran had been treated in Dr. Cortes' office since January 
31, 1997 for a present condition of severe major depression.  
He had continued being treated on five occasions thereafter 
and his treatment consisted of psychotherapy and medications.

In October 1997 the veteran testified at a hearing at the RO 
that while he was in Vietnam he was with the Medical Corps 
and worked as a combat medic.  He testified his unit was in 
charge of infantry patrolling in the jungles of Vietnam and 
that he participated several times in contacts with the enemy 
and had to offer medical assistance to fellow soldiers who 
had been wounded or killed in combat.  He testified his left 
hand was wounded during fighting either by enemy rocket or 
friendly artillery, and that he was on patrol as a medic when 
the injury occurred.  He reported having nightmares and 
flashbacks about being in Vietnam during the monsoon season 
and it was raining and about being in the jungle in Vietnam.  
He testified there was a battle, after the Tet Offensive and 
close to when he left Vietnam, which lasted six to eight 
hours near Camp Carol and a friend of his, H. from Michigan, 
was killed.  He testified that he had to move around to other 
companies within the battalion because medics would get 
wounded.  He claimed that one comrade who was in charge of 
the radio equipment took 14 gunshots and he could only treat 
him with morphine until the helicopter came and picked him 
up.  He testified that when he developed his high blood 
pressure condition two years ago, all of this came back to 
him.  His first psychiatric treatment post-service was two 
years prior.  He testified that he had problems with his 
nerves in Vietnam when he was assigned to a reconnaissance 
patrol a few months short of him getting out of Vietnam.  He 
claimed he was nervous because there were only six of them 
and they were sent deep into enemy territory and would move 
around in night.  He testified he was receiving psychiatric 
treatment from a private physician, Dr. Perez Cortes.

In a December 1997 psychiatric evaluation, Dr. Perez Cortes 
indicated that the source of information for the evaluation 
came from the veteran and his clinical record at Dr. Perez 
Cortes' office.  It was noted that the veteran saw combat 
action in Vietnam, "saw and lived through terrible things" 
and injured his left hand with a sharp metal object.  The 
veteran reported that once he was discharged he started to 
experience insomnia and flashbacks of Vietnam.  He could not 
listen to planes because he thought he would be bombarded.  
He claimed he overcame this and worked for 25 years for two 
different companies.  He reported that in June 1996 while 
working he experienced two incidents that precipitated his 
high blood pressure; one incident involved a three ton mold 
almost falling on top of a fellow worker and another involved 
a fellow worker cleaning a paint compressor and they heard a 
loud noise like an explosion.  From then on he claimed to 
have frequent nightmares and headaches and was found to have 
high blood pressure.  During the first interview with Dr. 
Perez Cortes in January 1997 he complained of insomnia, 
anorexia, nervousness, anxiety, irritability, fear, 
anhedonia, poor memory and concentration, death wishes, low 
self esteem, guilty feelings, and frequent flashbacks of 
Vietnam.  He subsequently received treatment from Dr. Perez 
Cortes on six occasions.  It was noted that the veteran 
presented with symptoms of insomnia, anorexia, nervousness, 
anxiety, fear, flashbacks, restlessness, and loss of 
interest.  The diagnoses included major depression severe 
first episode and PTSD and his stressor was noted to be loss 
of capacity to do gainful work.  

On VA examination in February 1998 by a board of 
psychiatrists it was noted that the veteran reported he was 
anxious and depressed because it was difficult for him to be 
at home.  He had interrupted sleep at times and vague 
nightmares in which he saw himself as if he were under a 
poncho in Vietnam.  It was noted that he did not describe any 
specific stressors in terms of his Vietnam experience.  It 
was noted that the only criteria that was met for a diagnosis 
of PTSD was that he was exposed to combat.  The examiners 
indicated that the veteran did not show any evidence of 
disassociate symptoms or that the experience of Vietnam had 
significantly interfered in his overall ability to work or to 
interact with his family and others.  The diagnosis was 
depression and his stressors were noted to be lack of 
employment and physical problems.

The claims folder contains records pertaining to the 
veteran's award of Social Security disability benefits.  
These include a June 1997 psychiatric medical report prepared 
by Dr. Perez Cortes containing the diagnosis of major 
depressive disorder first episode.  They also include a July 
1997 document titled Psychiatric Review Technique, in which 
it was noted that the veteran had a affective disorder that 
produced severe impairment but was not expected to last 
twelve months.

In February 2003 the veteran underwent a VA psychological 
evaluation.  He reported serving as a combat medic and taking 
care of the wounded.  He was present in many battles and 
constantly exposed to danger.  He reported seeing people 
getting killed and human body parts spread around.  He was 
not able to provide any further details about his war 
experience and did not want to talk about it because he felt 
"bad and things start coming to [his] head".  The 
diagnostic impression was rule out PTSD, chronic.  The 
examiner noted that the veteran presented with anxiety and 
depressive symptoms and liked to avoid situations and 
conversations about the war in order to prevent anxiety and 
despair.  He was described by his wife as irritable and 
distant.  The veteran claimed these symptoms reinitiated 
after he retired from his job and that they previously 
occurred right after he returned from the war.  The examiner 
opined that all of these symptoms were "consistent with 
possible PTSD".  In an addendum, the psychologist noted that 
the diagnosis was PTSD, chronic, and that she had given a 
"rule out" diagnosed because she thought only psychiatrists 
could provide a definite diagnosis.  

On VA examination in April 2003 by a board of psychiatrists, 
it was noted that the veteran's claims file had been 
thoroughly reviewed.  The psychiatrists noted that after 
reviewing the veteran's claims folder and performing a 
clinical history and mental status examination, it was the 
board's conclusion that the veteran's mental condition did 
not meet the DSM-IV criteria to establish a diagnosis of 
PTSD.  The board noted that the veteran was not able to 
specify and describe in detail a severe and horribly 
traumatic event or incident experienced in combat.  Also, he 
was not observed to become anxious, distressed, or depressed 
when discussing his experiences in Vietnam.  He did not 
report feelings of intense fear, helplessness, or horror when 
he was experiencing the events in Vietnam.  There was no 
evidence in the veteran's clinical picture of avoidance of 
stimuli associated with the trauma and numbing of general 
responsiveness, which is a criteria to establish a diagnosis 
of PTSD.  His memories about Vietnam were not intrusive, 
persistent, and distressing thoughts interfering with daily 
functioning.  The board noted that since they could not 
identify signs and symptoms of PTSD and a definite extreme 
traumatic stressor, a link between the stressor and signs and 
symptoms of PTSD could not be established.  The board of 
psychiatrists opined that the veteran's clinical history and 
mental status examination met the DSM-IV criteria for 
depressive disorder, and not PTSD.  The diagnosis was 
depressive disorder and it was noted that there was "no 
extreme definite traumatic stressor in war combat 
identified".  

Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., under the criteria of DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f); see also Cohen v. Brown, 10 Vet. App 128 (1997).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed inservice 
stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).  The 
veteran's separation document shows that he veteran served in 
the Republic of Vietnam from November 1967 to November 1968 
as a company aidman or medical corpsman.  He was awarded the 
Combat Medic Badge, which establishes that he was involved in 
combat with the enemy.  No further stressor verification 
would be necessary if the claimed stressor was related to 
that combat and was consistent with the circumstances and 
conditions of his service.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(f).  

There are two problems preventing a grant of service 
connection for PTSD.  First, the veteran has not expressed a 
sufficient stressor.  Under DSM-IV, concerning a diagnosis of 
PTSD, a sufficient stressor is one in which a person has been 
exposed to a traumatic event in which the person experienced, 
witnessed, or was confronted with an event or events that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of self or others; and the 
person's response involved intense fear, helplessness, or 
horror.  See 38 C.F.R. § 4.125; Cohen, supra.  


The record reflects that in October 1997 the veteran 
testified as to several stressful events in Vietnam, 
including that a friend of his was killed, his left hand was 
injured during combat fighting, and another comrade was shot 
14 times.  Then, in December 1997, he reported that he 
injured his left hand in Vietnam with a sharp metal object.  
Significantly, on subsequent VA and private examinations, 
however, the veteran made no mention of these specific 
incidents.  In April 2003 he was asked by the board of VA 
psychiatrists to describe traumatic experiences in combat and 
he was not able to describe a specific extreme traumatic 
event in combat.  

Second, after review of the entire record - including reports 
containing a diagnosis of PTSD - a VA Board of Psychiatrists 
concluded that the veteran does not meet the diagnostic 
criteria for PTSD.

There are several medical opinions of record.  There are two 
diagnoses of PTSD.  One is by Dr. Perez Cortez.  The veteran 
has submitted two letters from his private psychiatrist, 
Dr. Perez Cortes, who first examined the veteran in January 
1997 and also examined him in conjunction with his 
application for Social Security disability benefits.  At 
first (in June and October 1997) Dr. Perez Cortes diagnosed 
major depression, severe, first episode.  Significantly, he 
did not diagnose PTSD in his report to SSA.  It is only 
later, in a December 1997 report submitted specifically to 
support the veteran's claim for VA benefits for PTSD, that he 
diagnosed PTSD in addition to major depression, severe, first 
episode.  

The other diagnosis of PTSD is by a VA psychologist in 
February 2003.  The psychologist noted that the veteran 
presented with anxiety and depressive symptoms and liked to 
avoid situations and conversations about the war in order to 
prevent anxiety and despair.  He was described by his wife as 
irritable and distant.  The psychologist opined that all of 
these symptoms were "consistent with possible PTSD".  The 
final diagnosis was chronic PTSD.

In contrast, three boards of VA psychiatrists have examined 
the veteran and his claims file and rendered consistent 
opinions in February 1997, February 1998, and April 2003.  In 
February 1997 the diagnosis was adjustment disorder with 
depressive mood; the board unanimously opined that there was 
no evidence of a PTSD diagnosis.  In February 1998 it was 
noted that he did not describe any specific stressors in 
terms of his Vietnam experience and the only criteria that 
was met for a diagnosis of PTSD was that the veteran was 
exposed to combat.  The diagnosis was depression and his 
stressors were noted to be lack of employment and physical 
problems.  In April 2003 it was the board's conclusion that 
the veteran's mental condition did not meet the DSM-IV 
criteria to establish a diagnosis of PTSD.  The board noted 
that the veteran was not able to specify and describe in 
detail a severe and horribly traumatic event or incident 
experienced in combat.  The board enumerated the signs and 
symptoms of PTSD and specifically noted that they were not 
identified.  The diagnosis was depressive disorder.

Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.  In that regard, the VA 
psychiatrists' opinions are found to be more persuasive and 
of greater weight than the private psychiatrist's opinion and 
the VA psychologist's opinion.  The VA psychiatrists' 
opinions were definitive, based on review of the entire 
claims file, and complete with rationale for the opinion 
expressed.  They are found to be persuasive when considered 
with the rest of the evidence of record.  See Prejean v. 
West, 13 Vet. App. 444, 448-449 (2000).  The VA psychiatrists 
clearly noted that although the veteran was involved in 
combat, he had not expressed a specific stressor on which a 
diagnosis of PTSD could be based.  

On the other hand, the private psychiatrist, Dr. Perez 
Cortes, did not review the claims file.  He initially 
diagnosed first episode of severe major depression, which was 
the only diagnosis given to SSA.  His later addition of PTSD 
to the veteran's Axis I diagnosis was made specifically and 
only in a statement submitted to support the veteran's claim 
for VA benefits.  This diagnosis was not supported by a 
specific stressor reported by the veteran; rather the PTSD 
diagnosis appeared to be based on the veteran's involvement 
in combat in general.  Likewise, the VA psychologist's PTSD 
diagnosis is based on the veteran's involvement in combat in 
general.  Additionally, although the VA psychologist 
ultimately gave a diagnostic impression of PTSD in the 
evaluation report, the VA board of psychiatrists subsequently 
considered and rejected that diagnosis.   

Any contentions by the veteran that he has PTSD are not 
competent.  There is no indication that he possesses the 
requisite medical knowledge or education to render a 
probative opinion involving medical diagnosis or medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

For the reasons and bases provided above, the Board concludes 
that the evidence in this case preponderates against the 
claim for service connection for PTSD.  The veteran's claim 
must be denied as the medical evidence establishes that he 
does not suffer from PTSD based on a specific stressor event.  
The fair preponderance of the evidence is against the claim 
for service connection for PTSD.  Thus the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Veterans Claims Assistance Act of 2000 (VCAA)

The Board has considered the VCAA, Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 
to 5107 (West 2002)) which includes an enhanced duty on the 
part of VA to notify a claimant of the information and 
evidence necessary to substantiate a claim for VA benefits.  
It also redefines the obligations of VA with respect to its 
duty to assist a claimant in the development of a claim.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (August 29, 2001) (codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  Also see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Following a complete review of the record evidence, the Board 
finds, for the reasons expressed below, that the development 
of the claim here on appeal has proceeded in accordance with 
the law and regulations. 
 
In this case, the initial RO rating decision was made in 
March 1997, before the VCAA was enacted, and the VCAA notice 
was given to the veteran in May 2002.  Fortunately, the Court 
acknowledged in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) that some claims were pending at the time the VCAA was 
enacted and that proper notice prior to the initial AOJ 
decision was impossible.  The Court specifically stated that 
it was not requiring the voiding or nullification of any AOJ 
decision, only finding that appellants are entitled to VCAA-
content-complying notice.  Thus, the timing of the notice in 
this matter does not nullify the rating action upon which 
this appeal is based.

VA has a duty under the VCAA to notify an appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim as well as to inform the 
appellant as to whose responsibility it is to obtain the 
needed information.  The appellant was informed of the 
requirements of the VCAA specifically in a letter dated in 
May 2002.  The Board finds that the information provided to 
the veteran specifically satisfied the requirements of 
38 U.S.C.A. Section 5103 in that he was clearly notified of 
the evidence necessary to substantiate his claim and the 
responsibilities of VA and the veteran in obtaining evidence.  
Thus, the notification requirement of the VCAA has been 
satisfied.  

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate his claim unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  After reviewing the record, the Board notes that all 
treatment records identified by the veteran have been 
obtained and associated with the claims file.  Several VA 
medical exams have been provided.  Thus, the Board finds that 
VA has done everything reasonably possible to notify and to 
assist the veteran and that no further action is necessary to 
meet the requirements of the VCAA and the applicable 
implementing regulations.  


ORDER

Service connection for PTSD is denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



